Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 31-44 are all the claims.
2.	The preliminary amendment of the specification of 7/28/2020 has been entered. The replacement specification (with marked up copy) of 10/21/2022 has been entered.
3.	Claims 31-44 are all the claims under examination.

Information Disclosure Statement
4.	The IDS’ of 5/15/2020, 12/7/2020, 7/15/2021, 8/2/2021, 5/31/2022 and 6/15/2022 have been considered and entered. The initialed and dated 1449 forms are attached.

Drawings
5.	The replacement drawing sheets were received on 10/21/2020.  These drawings are accepted.

Specification
6.	The disclosure is objected to because of the following informalities:
a) The use of the term, e.g., Tris, CLIPS technology, Quickfit, CellVue Burgundy, Guava easyCyte, Superdex 200, ATCC, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
b) The specification contains a misspelling for “Miltenyi Biotec” [0168].
Appropriate correction is required.

Claim Objections
7.	Claims 31-44 are objected to because of the following informalities:
a) Claims 31-44 are objected to for failing to identify the individual being administered the protein invention BiTE as one in need thereof. The POSA could not determine whether the AML is an extant cancer in the subject or whether the treatment is intended as a vaccine.  
b) Claims 31 and 42 are objected to for the phrase “four variable chain domains” when the phrase is different than what is otherwise claimed elsewhere, namely, “a variable domain.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112, fourth paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

8.	Claim 37 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 37 is drawn to “CD3” whereas generic Claim 31 is drawn to “human CD3”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
9.	Claims 31, 35-37, 39-44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims are directed to methods of administering a BiTE anti-hCD33 x anti-hCD3 antibody wherein the anti-hCD33 antibody portion is defined by the critical regions of its primary structure (i.e., the CDR regions) that are set forth as mixtures or combinations of selected from amongst a VH CDR1-3 and VLCDR1-3, respectively.  Functional limitations are recited, including an explicit recitation that the anti-CD33 must specifically bind hCD33, and an implicit function that the BiTE antibody must be therapeutic against AML, in vivo.  Therefore, all of the rejected claims read on methods of administering a genus of BiTE comprising an anti-hCD33 of multiple VH/VL CDR1-3 variants based on the possible combination of CDRs.  Additionally, the claims do not recite a structure for the recited antigen, human CD33.  The specification makes it clear that the CD33 epitope is within 62DQEVQEETQ70 (SEQ ID NO:94) amino acid residues 62-70 of SEQ ID NO:93 of human CD33. See [0012].
In summary, the claims recite a method of administering a genus of BiTE products having (1) an explicitly recited functional feature of specifically binding human CD33 and (2) an implied functional feature of treating AML, in vivo, such that the BiTE have the required activity in the therapeutic methods.  However, the claims recite myriad combinations for each of the anti-hCD33 VH CDR1-3 and the anti-hCD33 VL CDR1-3 domains alone and in combination.
MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through establishment of a structure-function correlation (by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics) or through a sufficient description of a representative number of species.  Either is considered sufficient to show the applicant was in possession of the claimed genus.
Regarding structure-function correlation, it is noted that one of skill in the art was aware that there is a lack of structure-function correlation in antibody molecules.  Evidence of such in the form of publications in the art include the following.
First, the prior art recognizes that the full six CDR sequences are required to form the part of an antibody, i.e., the paratope, that specifically binds the target antigen.  See Al Qaraghuli et al. (2020, Nature Scientific Reports 10:13969), who state that the six CDRs form a continuous surface to form the paratope that binds the epitope of the cognate antigen.  
However, the prior art also recognizes that a single protein can be bound by a very large and structurally diverse genus of antibodies (i.e., there is no common structural relationship even for antibodies that bind to the same protein, epitope, or overlapping epitopes). For example, Edwards et al. (2003, JMB 334:103-118) teach that over 1,000 different antibodies to a single protein can be generated, all with different sequences, and representative of almost the entire extensive heavy and light chain germline repertoire (42/49 functional heavy chain germlines and 33 of 70 V-lambda and V-kappa light chain germlines), and with extensive diversity in the HCDR3 region sequences (that are generated by VDJ germline segment recombination) as well. 
Lloyd et al. (2009, Protein Engineering, Eng. Design & Selection 22(3): 159-168) teach that a large majority of VH/VL germline gene segments are used in the antibody response to an antigen, even when the antibodies were selected by antigen binding. Said reference further teaches that in their studies, of the 841 unselected and 5,044 selected antibodies sequenced, all but one of the 49 functional VH gene segments was observed, and that there are on average about 120 different antibodies generated per antigen. Said reference also teaches that a wide variety of VH and VL pairings further increase diversity. (See entire reference.)  
Goel et al. (2004, J. Immunol. 173: 7358-7367) teach that three mAbs that bind to the same short (12-mer) peptide, exhibit diverse V gene usage, indicating their independent germline origin. Said reference further teaches that two of these mAbs recognize the same set of amino acid residues defining the epitope (alternate amino acid residues spread over the entire sequence), however, the relative contribution of each set of residues in the peptide showed significant variation. The reference notes that all of the mAbs do not show any kind of V gene restriction among themselves, implying variable paratope structure, despite that two of these mAbs bind to the peptide through a common set of residues. (See entire reference).  
Khan et al. (2014, J. Immunol. 192: 5398-5405) teach that two structurally diverse germline mAbs recognizing overlapping epitopes of the same short peptide do so in different topologies, the antibodies possessing entirely different CDR sequences. Said reference teaches that unrelated mAbs structurally adjust to recognize an antigen, indicating that the primary B cell response is composed of BCRs having a high degree of structural adaptability. Said reference also teaches that the common epitope(s) also adopt distinct conformations when bound to different mAbs, with the higher degree of structural plasticity inherent to the mAbs. Said reference further teaches “It has been shown that both the framework region and the CDRs have a considerable amount of inherent conformational plasticity...Therefore, it is not surprising that distinct germline Abs recognize the same epitope by rearranging the CDR conformations. This may well have implications of Ag specificity beyond the naive BCR repertoire, because Kaji et al... .have shown in a recent report that the B cell memory can contain both germline-encoded and somatically mutated BCRs.” (See entire reference).
Poosarla et al. (2017, Biotechn. Bioeng. 114(6): 1331 -1342) teach substantial diversity in designed mAbs (sharing less than 75% sequence similarity to all existing natural antibody sequences) that bind to the same 12-mer peptide, binding to different epitopes on the same peptide. Said reference further teaches “most B-cell epitopes... in nature consist of residues from different regions of the sequence and are discontinuous...de novo antibody designs against discontinuous epitopes present additional challenges...". (See entire reference.)
Conversely, evidence also shows that some functionally diverse antibodies can share some structural similarities, including an entire CDR region. See Igawa et al. (US 9,334,331 B2), who disclose antibody Q153 that binds human Factor IXa.  Q153 comprises a VH-CDR1 identical to the VH-CDR1 of antibody 11E12 disclosed by Gonzales et al. (US 10,421,807 B2).  However, 11E12 specifically binds canine IL-31, a protein having no structural or functional similarity to human Factor IXa.  This illustrates that even when some CDR regions share 100% structural identity, the antibodies in which they are comprised can have completely different functions (i.e., binding specificities). 
The combination of evidentiary publications thus underscores a lack of structure-function correlation in antibody molecules.
Regarding a representative number of species, the instant specification fails to describe a representative number of species to provide adequate written description of the claimed genus as per MPEP § 2163.  While the specification provides general descriptions of how to make antibodies that bind human CD33 proteins and how to test them for desired binding and therapeutic activities, those antibodies are shown in Claims 32-34 and 38 which herein at not rejected.  Accordingly, the specification describes a limited number of species of antibody having the structure and functions required by the claims.
Applicant’s attention is directed to the recent decision in Amgen Inc. v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017).  The court discussed whether an antibody is adequately described by describing a newly characterized antigen.  Specifically, the court referred to the decision in Centocor Ortho Biotech, Inc. v. Abbott Labs., 636 F.3d 1341 (Fed. Cir. 2011).  In that case, the patentee claimed a genus of antibodies containing a human variable region that has particularly desirable therapeutic properties: high affinity, neutralizing activity, and A2 specificity.  Despite the fact that the specification disclosed human TNF-α protein, and despite the disclosure of the structures of more than one species of antibody related to the genus, the court ruled that that the generic antibody claims at issue were invalid for lack of written description.  The fact pattern is similar in the instant case.  As in the court case, the instant claims recite a genus of antibodies that have affinity for a specific antigen and have a desirable special property, i.e., ability to be therapeutically effective in methods of treating tumors or inducing an immune response.  Following the finding in Centocor, the instant claims are found to lack adequate written description for the myriad combinations of anti-hCD33 VHCD1-3 combinations alone, the myriad anti-hCD33 VLCD1-3 combinations alone much less compounded by the combinations for any one VH variant and any one VL variant as instantly claimed for generic Claim 31.
	
Written Description
10.	Claims 31-34 and 39-44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims are directed to methods of administering a BiTE anti-hCD33 x anti-hCD3 antibody wherein the anti-hCD3 antibody portion is not defined by the critical regions of its primary structure (i.e., the VH, VL and CDR regions).  Functional limitations are recited, including an explicit recitation that the BiTE must specifically bind hCD3, and an implicit function that the BiTE antibody must be therapeutic against AML, in vivo.  Therefore, all of the rejected claims read on methods of administering a genus of BiTE comprising any anti-hCD3 that is not defined by a structure but only a function and in combination with myriad VH and VL variants for the anti-hCD33 portion of the BiTE.  See the discussion above of Al Qaraghuli et al.; Edwards et al.; Lloyd et al.; Goel et al.; Khan et al.; Poosarla et al.; Igawa et al.; and Gonzales et al. as applied herein.
	Heuls et al. (Imunol. Cell Biol. 93(3):290-6, 2015; published online in 2014) if anything makes clear the requirement that in vivo studies are what position a BiTE as a viable candidate for further development. Nowhere does Huels teach or suggest that any given set of VH/VL CDRs are sufficient alone in predicting the functional outcome for any given BITE. In fact, Huels teaches the caveats of BiTEs, which in identifying those caveats would necessarily require in vivo testing. For example, Heuls teaches:

    PNG
    media_image1.png
    217
    532
    media_image1.png
    Greyscale
Thus, Huels own conclusion is that the work is nowhere complete on the art-status of the BITE as a conventional therapy:

    PNG
    media_image2.png
    126
    518
    media_image2.png
    Greyscale

Nowhere do the generic claims define or disclose the structural features of the anti-hCD3 VH/VL domains, thus the POSA would be required to test myriad combinations of known and yet to be discovered anti-hCD3 antibodies in an anti-hCD33 x anti-hCD3 BiTE format with any one combination of VH/VL variants of the anti-hCD33 portion.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

11.	Claims 31-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9212225. The patent reference is not afforded safe harbor protection under 35 USC 121 in having continuation status in its continuity with the instant application. Although the claims at issue are not identical, they are not patentably distinct from each other because each of the claim sets is directed to the anti-hDC33 x anti-hCD3 BiTE of the application family and in sharing identical sequence structures for the antigen binding and linkage parts of the construct.

12.	Claims 31-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9803029. The patent reference is not afforded safe harbor protection under 35 USC 121 in having continuation status in its continuity with the instant application. Although the claims at issue are not identical, they are not patentably distinct from each other because each of the claim sets is directed to the anti-hDC33 x anti-hCD3 BiTE of the application family and in sharing identical sequence structures for the antigen binding and linkage parts of the construct.

13.	Claims 31-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10626190. The patent reference is not afforded safe harbor protection under 35 USC 121 in having continuation status in its continuity with the instant application. Although the claims at issue are not identical, they are not patentably distinct from each other because each of the claim sets is directed to the anti-hDC33 x anti-hCD3 BiTE of the application family and in sharing identical sequence structures for the antigen binding and linkage parts of the construct.

14.	Claims 31-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10738118. The patent reference is not afforded safe harbor protection under 35 USC 121 in having continuation status in its continuity with the instant application. Although the claims at issue are not identical, they are not patentably distinct from each other because each of the claim sets is directed to the anti-hDC33 x anti-hCD3 BiTE of the application family and in sharing identical sequence structures for the antigen binding and linkage parts of the construct.

15.	Claims 31-44 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/888,427 (reference application 20200377596) in view ClinicalTrials.gov (ref # CA; IDS 6/15/20220). The reference application is not afforded safe harbor protection under 35 USC 121 as having no shared continuity with the instant application. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are drawn to a method of treating a tumor using the AMV564 BiTE inventive therapy identified specifically in the reference and inherent to the anti-hCD33 and anti-hCD3 of the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

16.	Claims 31-44 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/755,426 (reference application 20200262920) in view ClinicalTrials.gov (ref # CA; IDS 6/15/20220). The reference application is not afforded safe harbor protection under 35 USC 121 as having no shared continuity with the instant application. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are drawn to a method of treating a tumor using the AMV564 BiTE inventive therapy identified specifically in the reference and inherent to the anti-hCD33 and anti-hCD3 of the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
17.	No claims are allowed.
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883. The examiner can normally be reached Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LYNN ANNE BRISTOL
Primary Examiner
Art Unit 1643



/LYNN A BRISTOL/Primary Examiner, Art Unit 1643